MARY K. SUTTON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentSUTTON v. COMMISSIONERDocket No. 11401-77.United States Tax CourtT.C. Memo 1978-472; 1978 Tax Ct. Memo LEXIS 45; 37 T.C.M. (CCH) 1849-19; November 27, 1978, Filed; as amended December 4, 1978 *45  Mary K. Sutton, pro se.  Michael Patton, for the respondent.  SCOTT MEMORANDUM FINDINGS OF FACT AND OPINION SCOTT, Judge: Respondent determined a deficiency in petitioner's income tax for the calendar year 1974 in the amount of $78.00.  The issue for decision is whether respondent properly increased petitioner's income as reported by $301.00 of wages which he determined petitioner received from the Chicago Board of Education in the calendar year 1974.  FINDINGS OF FACT Petitioner resided in Hartford, Connecticut at the time her petition in this case was filed.  During the calendar year 1974 petitioner was employed as an elementary school teacher by the Chicago Board of Education.  Respondent's agent sent petitioner under date of August 23, 1977, a report of individual income tax audit changes showing that she had received $301.00 of wages from the Board of Education which she had failed to report on her Federal income tax return for the calendar year 1974.  OPINION Petitioner at the trial made no attempt to show any error in respondent's determination of her income tax liability for 1974, but rather confined her presentation to allegations of various*46  forms of malfeasance on the part of the Chicago Board of Education.  In fact, petitioner stated that she had an uncashed check from the United States Treasury because she had been refunded too much of the income tax withheld from her salary.  Petitioner's only testimony consisted of vague statements concerning actions of the Chicago Board of Education which she considered improper.  None of petitioner's testimony and none of the documents she introduced in evidence at the trial tend to show any error in respondent's determination of the $78.00 deficiency in her income tax for the calendar year 1974.  Decision will be entered for the respondent.